Exhibit 10.4

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made as of July 31, 2017, by and among Invitae Corporation, a Delaware
corporation (the “Company”), and the persons listed on the attached Schedule A,
each of whom is an “Investor” (each a “Pre-IPO Investor” and collectively the
“Pre-IPO Investors”) under that certain Fifth Amended and Restated Investors’
Rights Agreement made as of August 26, 2014 among the Company and the various
Pre-IPO Investors party thereto (as amended to date, the “Prior Agreement”),
with each such Pre-IPO Investor listed on the attached Schedule A referred to
herein as an “Investor” and collectively as the “Investors.” This Agreement
shall be effective, and shall supersede and replace the Prior Agreement, upon
execution by the Company and the holders of a majority of the Registrable
Securities then outstanding (as defined in the Prior Agreement). Notwithstanding
any provision herein to the contrary, the Company may unilaterally amend the
attached Schedule A at any time in its discretion to add any Pre-IPO Investor
that is a party to the Prior Agreement as of the date hereof which tenders a
signature page hereto. Unless otherwise defined herein, capitalized terms used
in this Agreement have the respective meanings ascribed to them in Section 1.

RECITALS

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below), with the
arrangements set forth herein to supersede and replace the Prior Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1 Definitions

1.1 Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:

(a) “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer or director of such Person or any investment fund now
or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(d) “Common Stock” shall mean the common stock of the Company, par value $0.0001
per share.



--------------------------------------------------------------------------------

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(f) “Other Selling Stockholders” shall mean persons other than the Investors who
are from time to time entitled to include their Common Stock in certain
registrations hereunder.

(g) “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below), with respect to which registration
rights have been granted by the Company from time to time.

(h) “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(i) “Registrable Securities” shall mean, subject to the terms of this Agreement
(including, without limitation, Section 2.9), the shares of Common Stock and any
Common Stock issued or issuable upon the exercise or conversion of any other
securities (whether equity, debt or otherwise) of the Company if (i) owned by
any Investor as of the date of this Agreement and constituting Registrable
Securities as defined in the Prior Agreement or (ii) acquired by any Significant
Investor, whether before or after the date of this Agreement, if the Company has
been notified in writing by such Significant Investor of such acquisition
(which, for this purpose, shall include the filing of a Schedule 13D or a
Schedule 13G under the Exchange Act by such Significant Investor reflecting such
acquisition). For the avoidance of doubt, any Registrable Securities held by a
Significant Investor pursuant to clause (ii) of the preceding sentence shall not
cease to be Registrable Securities solely because the Significant Investor
ceases to be a Significant Investor.

(j) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

(k) “Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company and up to $50,000
of reasonable legal expenses of one special counsel for Investors (if different
from the Company’s counsel and if such counsel is reasonably approved by the
Company) per underwritten public offering, blue sky fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration, but shall not include Selling Expenses.

 

2



--------------------------------------------------------------------------------

(l) “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the Commission under the Securities Act,
including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

(m) “Required Investor Approval” shall mean approval by (i) the Investors
holding a majority of the shares of Registrable Securities then outstanding as
well as (ii) each Significant Investor.

(n) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(o) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

(p) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel and any other advisors any of the Investors engage
and all similar fees and commissions relating to the Investors’ disposition of
the Registrable Securities.

(q) “Significant Investor” shall mean an Investor which, together with its
Affiliates, has continuously held since the date of this Agreement Registrable
Securities representing at least ten percent of the outstanding shares of Common
Stock.

Section 2 Resale Registration Rights

2.1 Resale Registration Rights.

(a) Following written demand for a registration under this Section 2.1 by
Investors holding Registrable Securities representing at least ten percent of
the outstanding shares of Common Stock, the Company shall (i) within ten days
thereafter provide notice to all other Investors of such written demand and
(ii) file with the Commission a Registration Statement on Form S-3 (except if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form in accordance with the Securities Act) covering the resale of
the Registrable Securities by the Investors submitting such demand as well as
the resale of any other Registrable Securities requested to be included by other
Investors (the “Resale Registration Shelf”), and the Company shall file such
Resale Registration Shelf as promptly as reasonably practicable following such
demand, and in any event within 60 days of such demand. Such Resale Registration
Shelf shall include a “final” prospectus, including the information required by
Item 507 of Regulation S-K of the Securities Act, as provided by the Investors
in accordance with Section 2.7. Notwithstanding the foregoing, before filing the
Resale Registration Shelf, the Company shall furnish to the Investors submitting
the demand or requesting inclusion of Registrable Securities a copy of the
Resale Registration Shelf and afford such Investors an opportunity to review and
comment on the Resale Registration Shelf. The Company’s obligation pursuant to
this Section 2.1(a) is conditioned upon the Investors providing the information
contemplated in Section 2.7.

 

3



--------------------------------------------------------------------------------

(b) The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing. The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration Shelf
otherwise cease to be Registrable Securities pursuant to Section 2.9 hereof. The
Company shall promptly, and within two business days after the Company confirms
effectiveness of the Resale Registration Shelf with the Commission, notify the
Investors of the effectiveness of the Resale Registration Shelf.

(c) Notwithstanding anything contained herein to the contrary, the Company shall
not be obligated to effect, or to take any action to effect, a registration
pursuant to Section 2.1(a):

(i) if the Company has and maintains an effective Registration Statement on Form
S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);

(ii) during the period 45 days prior to the Company’s good faith estimate of the
date of filing of a Company Registration Shelf; or

(iii) if, during the prior 12 month period, the Company has caused a
Registration Statement to become effective pursuant to this Section 2.1 or a
Registration Statement otherwise covering the Registrable Securities of the
Investors delivering the written demand to become effective.

(d) If the Company has a Company Registration Shelf in place at any time in
which the Investors make a demand pursuant to Section 2.1(a), the Company shall,
in lieu of the obligations of Section 2.1(a), (i) within ten days thereafter
provide notice to all other Investors of such written demand and (ii) thereafter
file with the Commission, as promptly as reasonably practicable, and in any
event within 30 business days after such demand, a “final” prospectus supplement
to its Company Registration Shelf covering the resale of the Registrable
Securities by the Investors submitting such demand as well as the resale of any
other Registrable Securities requested to be included by other Investors (the
“Prospectus”); provided, however, that the Company shall not be obligated to
file more than one Prospectus pursuant to this Section 2.1(d) in any six month
period to add additional Registrable Securities to the Company Registration
Shelf that were acquired by the Investors other than directly from the Company
or in an underwritten public offering by the Company. The Prospectus shall
include the information required under Item 507 of Regulation S-K of the
Securities Act, which information shall be provided by the Investors in
accordance with Section 2.7. Notwithstanding the foregoing, before filing the
Prospectus, the Company shall furnish to the Investors a copy of the Prospectus
and afford the Investors an opportunity to review and comment on the Prospectus.

 

4



--------------------------------------------------------------------------------

(e) At any time after being obligated to file a Resale Registration Shelf or
Prospectus, or after any Resale Registration Shelf has become effective or a
Prospectus filed with the Commission, the Company may defer the filing of or
suspend the use of any such Resale Registration Shelf or Prospectus, upon giving
written notice of such action to the Investors with a certificate signed by the
Principal Executive Officer of the Company stating that in the good faith
judgment of the Board, the filing or use of any such Resale Registration Shelf
or Prospectus covering the Registrable Securities would be seriously detrimental
to the Company or its stockholders at such time and that the Board concludes, as
a result, that it is in the best interests of the Company and its stockholders
to defer the filing or suspend the use of such Resale Registration Shelf or
Prospectus at such time. The Company shall have the right to defer the filing of
or suspend the use of such Resale Registration Shelf or Prospectus for a period
of not more than one hundred twenty (120) days from the date the Company
notifies the Investors of such deferral or suspension; provided that the Company
shall not exercise the right contained in this Section 2.1(e) more than once in
any 12 month period. In the case of the suspension of use of any effective
Resale Registration Shelf or Prospectus, the Investors, immediately upon receipt
of notice thereof from the Company, shall discontinue any offers or sales of
Registrable Securities pursuant to such Resale Registration Shelf or Prospectus
until advised in writing by the Company that the use of such Resale Registration
Shelf or Prospectus may be resumed. In the case of a deferred Prospectus or
Resale Registration Shelf filing, the Company shall provide prompt written
notice to the Investors of (i) the Company’s decision to file or seek
effectiveness of the Prospectus or Resale Registration Shelf, as the case may
be, following such deferral and (ii) in the case of a Resale Registration Shelf,
the effectiveness of such Resale Registration Shelf. In the case of either a
suspension of use of, or deferred filing of, any Resale Registration Shelf or
Prospectus, the Company shall not, during the pendency of such suspension or
deferral, be required to take any action hereunder (including any action
pursuant to Section 2.2 hereof) with respect to the registration or sale of any
Registrable Securities pursuant to any such Resale Registration Shelf, Company
Registration Shelf or Prospectus.

(f) Subject to Section 2.2(e) below, any Resale Registration Shelf or Prospectus
may include Other Securities, and may include securities of the Company being
sold for the account of the Company; provided such Other Securities are excluded
first from such Registration Statement in order to comply with any applicable
laws or request from any government entity, The New York Stock Exchange or any
applicable listing agency. For the avoidance of doubt, no Other Securities may
be included in an underwritten offering pursuant to Section 2.2 without the
consent of the Investors holding a majority of the shares of Registrable
Securities included in such underwritten offering.

2.2 Sales and Underwritten Offerings of the Registrable Securities.

(a) Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall, subject to the limitations set forth in this
Section 2.2, be permitted one underwritten public offering per calendar year,
but no more than two underwritten public offerings in total, to effect the sale
or distribution of Registrable Securities.

(b) If the Investors intend to effect an underwritten public offering pursuant
to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than 15 business days prior to the Investors’ request that the
Company file a prospectus supplement to a Resale Registration Shelf or Company
Registration Shelf).

 

5



--------------------------------------------------------------------------------

(c) In connection with any offering initiated by the Investors pursuant to this
Section 2.2 involving an underwriting of shares of Registrable Securities, the
Investors holding a majority of the shares of Registrable Securities included in
such underwritten offering shall be entitled to select the underwriter or
underwriters for such offering, subject to the consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed.

(d) In connection with any offering initiated by the Investors pursuant to this
Section 2.2 involving an underwriting of shares of Registrable Securities, the
Company shall not be required to include any of the Registrable Securities in
such underwriting unless the Investors (i) enter into an underwriting agreement
in customary form with the underwriter or underwriters, (ii) accept customary
terms in such underwriting agreement with regard to representations and
warranties relating to ownership of the Registrable Securities and authority and
power to enter into such underwriting agreement and (iii) complete and execute
all questionnaires, powers of attorney, custody agreements, indemnities and
other documents as may be requested by such underwriter or underwriters.
Further, the Company shall not be required to include any of the Registrable
Securities in such underwriting if (Y) the underwriting agreement proposed by
the underwriter or underwriters contains representations, warranties or
conditions that are not reasonable in light of the Company’s then-current
business or (Z) the underwriter, underwriters or the Investors require the
Company to participate in any marketing, road show or comparable activity that
may be required to complete the orderly sale of shares by the underwriter or
underwriters.

(e) If the total amount of securities to be sold in any offering initiated by
the Investors pursuant to this Section 2.2 involving an underwriting of shares
of Registrable Securities exceeds the amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities and securities of Other Selling
Stockholders (subject in each case to the cutback provisions set forth in this
Section 2.2(e)), that the underwriters and the Company determine in their sole
discretion shall not jeopardize the success of the offering. If the underwritten
public offering has been requested pursuant to Section 2.2(a) hereof, the number
of shares that are entitled to be included in the registration and underwriting
shall be allocated in the following manner: (i) first, securities of Other
Selling Stockholders requested to be included in such registration shall be
excluded, (ii) second, shares of Company equity securities that the Company
desires to include in such registration shall be excluded, and (iii) third,
Registrable Securities requested to be included in such registration by the
Investors shall be excluded, and the Investors shall be excluded in proportion
to the respective amounts requested to be included. To facilitate the allocation
of shares in accordance with the above provisions, the Company or the
underwriters may round down the number of shares allocated to any of the selling
stockholder (including the Investors) to the nearest 100 shares.

2.3 Fees and Expenses. Except as otherwise may be agreed upon between the
Investors holding a majority of the shares of Registrable Securities included in
any registration and the Company, all Registration Expenses incurred in
connection with registrations pursuant to this Agreement shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Investors shall be borne by the Investors.

 

6



--------------------------------------------------------------------------------

2.4 Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 hereof, the Company
shall keep the involved Investors advised as to the initiation of each such
registration and as to the status thereof. The Company shall use its reasonable
best efforts, within the limits set forth in this Section 2.4, to:

(a) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;

(b) furnish to the involved Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the involved Investors may
reasonably request in order to facilitate the disposition of Registrable
Securities;

(c) use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the involved Investors, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

(d) in the event of any underwritten public offering, and subject to
Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the involved
Investors may reasonably request in order to facilitate the disposition of such
Registrable Securities;

(e) notify the involved Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

(f) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;

(g) if requested by an Investor, use reasonable best efforts to cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities being transferred by an Investor pursuant to a Resale Registration
Shelf or Company Registration Shelf, within two business days following such
request;

 

7



--------------------------------------------------------------------------------

(h) cause to be furnished, at the request of the involved Investors, on the date
that Registrable Securities are delivered to underwriters for sale in connection
with an underwritten offering pursuant to this Agreement, (i) an opinion, dated
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

(i) cause all such Registrable Securities included in a Registration Statement
pursuant to this Agreement to be listed on each securities exchange or other
securities trading markets on which Common Stock is then listed.

2.5 The Investors’ Obligations.

(a) The Investors agree that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 2.4(e) hereof, the
Investors shall immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement covering such Registrable Securities
until the Investors’ receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.4(e) hereof or receipt of notice that no
supplement or amendment is required and that the Investors’ disposition of the
Registrable Securities may be resumed. The Company may provide appropriate stop
orders to enforce the provisions of this Section 2.5(a).

(b) The Investors covenant and agree that they shall comply with the prospectus
delivery requirements of the Securities Act as applicable to them or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement filed by the Company pursuant to this Agreement.

2.6 Indemnification.

(a) To the extent permitted by law, the Company shall indemnify the Investors,
and, as applicable, their officers, directors, and constituent partners, legal
counsel for each Investor and each Person controlling the Investors, with
respect to which registration, related qualification, or related compliance of
Registrable Securities has been effected pursuant to this Agreement, and each
underwriter, if any, and each Person who controls any underwriter within the
meaning of the Securities Act against all claims, losses, damages, or
liabilities (or actions in respect thereof) to the extent such claims, losses,
damages, or liabilities arise out of or are based upon (i) any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus or
other document (including any related Registration Statement) incident to any
such registration, qualification, or compliance, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the

 

8



--------------------------------------------------------------------------------

Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration, qualification,
or compliance; and the Company shall pay as incurred to the Investors, each such
underwriter, and each Person who controls the Investors or underwriter, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action;
provided, however, that the indemnity contained in this Section 2.6(a) shall not
apply to amounts paid in settlement of any such claim, loss, damage, liability,
or action if settlement is effected without the consent of the Company (which
consent shall not unreasonably be withheld); and provided, further, that the
Company shall not be liable in any such case to the extent that any such claim,
loss, damage, liability, or expense arises out of or is based upon any violation
by such Investor of the obligations set forth in Section 2.5 hereof or any
untrue statement or omission contained in such prospectus or other document
based upon written information furnished to the Company by the Investors, such
underwriter, or such controlling Person and stated to be for use therein.

(b) To the extent permitted by law, each Investor (severally and not jointly)
shall, if Registrable Securities held by such Investor are included for sale in
the registration and related qualification and compliance effected pursuant to
this Agreement, indemnify the Company, each of its directors, each officer of
the Company who signs the applicable Registration Statement, each legal counsel
and each underwriter of the Company’s securities covered by such a Registration
Statement, and each Person who controls the Company or such underwriter within
the meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); and provided, further, that such Investor’s
liability under this Section 2.6(b) (when combined with any amounts such
Investor is liable for under Section 2.6(b)) shall not exceed such Investor’s
net proceeds from the offering of securities made in connection with such
registration.

 

9



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
however, that the indemnifying party shall be entitled to select counsel for the
defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. In no event, however, shall
(i) any amount due for contribution hereunder be in excess of the amount that
would otherwise be due under Section 2.6(a) or Section 2.6(b), as applicable,
based on the limitations of such provisions, and (ii) a Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

(f) The obligations of the Company and the Investors under this Section 2.6
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.

 

10



--------------------------------------------------------------------------------

2.7 Information. The Investors shall furnish to the Company such information
regarding the Investors and the distribution proposed by the Investors as the
Company may reasonably request and as shall be reasonably required in connection
with any registration referred to in this Agreement. The Investors agree to, as
promptly as practicable (and in any event prior to any sales made pursuant to a
prospectus), furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by the
Investors not misleading. The Investors agree to keep confidential the receipt
of any notice received pursuant to Section 2.4(e) and the contents thereof,
except as required pursuant to applicable law. Notwithstanding anything to the
contrary herein, the Company shall be under no obligation to name the Investors
in any Registration Statement if the Investors have not provided the information
required by this Section 2.7 with respect to the Investors as a selling
securityholder in such Registration Statement or any related prospectus.

2.8 Rule 144 Requirements. With a view to making available to the Investors the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Investors to sell Registrable Securities to the public
without registration, the Company agrees to use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 at all times after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

(c) prior to the filing of the Registration Statement or any amendment thereto
(whether pre-effective or post-effective), and prior to the filing of any
prospectus or prospectus supplement related thereto, to provide the Investors
with copies of all of the pages thereof (if any) that reference the Investors;
and

(d) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the Commission, and (iii) such other
information as may be reasonably requested by an Investor in availing itself of
any rule or regulation of the Commission which permits an Investor to sell any
such securities without registration.

2.9 Termination of Status as Registrable Securities. The Registrable Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following events: (i) such Registrable Securities have been sold pursuant to an
effective Registration Statement; (ii) such Registrable Securities have been
sold by the Investors pursuant to Rule 144 (or other similar rule), (iii) such
Registrable Securities may be resold by the Investor holding such Registrable
Securities without limitations as to volume or manner of sale pursuant to
Rule 144; or (iv) ten (10) years after the date of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 3 Miscellaneous

3.1 Prior Agreement. Upon execution by the Company and the holders of a majority
of the Registrable Securities then outstanding (as defined in the Prior
Agreement), this Agreement supersedes and replaces the Prior Agreement and all
rights of the Pre-IPO Investors under the Prior Agreement are waived and
terminated.

3.2 Amendment. No amendment, alteration, modification or waiver of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by (i) the Company and (ii) Investors representing Required Investor Approval.

3.3 Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

3.4 Notices. All notices required or permitted under this Agreement must be in
writing and sent to the address identified below. Notices must be given: (a) by
personal delivery, with receipt acknowledged; (b) by email, with receipt
acknowledged; (c) by prepaid certified or registered mail, return receipt
requested; or (d) by prepaid reputable overnight delivery service. Notices shall
be effective upon receipt. The Company may change its notice address by
providing the Investors written notice of such change, and any Investor may
change its address by providing the Company written notice of such change.
Notices shall be delivered as follows:

If to the Investors: At such Investor’s address as set forth on Schedule A
hereto

 

If to the Company:    Invitae Corporation    1400 16th St.    San Francisco, CA
94103    Attention:    Chief Operating Officer                        General
Counsel    Email:            with a copy to:    Pillsbury Winthrop Shaw Pittman
LLP    12255 El Camino Real, Suite 300    San Diego, CA 92130   
Attention:    Mike Hird    Email:          

 

12



--------------------------------------------------------------------------------

3.5 Governing Law; Jurisdiction; Venue; Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York without giving effect to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(b) Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and the transactions contemplated herein,
or for recognition or enforcement of any judgment, and each of the Company and
the Investors irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the Company and the Investors hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.5(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE INVESTORS
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

3.6 Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by (i) any Investor without the prior written consent of the Company
or (ii) the Company without Required Investor Approval; provided, however, that
the Investors shall be entitled to transfer Registrable Securities to one or
more of their Affiliates and, solely in connection therewith, may assign their

 

13



--------------------------------------------------------------------------------

rights hereunder in respect of such transferred Registrable Securities, in each
case, so long as such Investor is not relieved of any liability or obligations
hereunder, without the prior consent of the Company. Any transfer or assignment
made other than as provided in the first sentence of this Section 3.6 shall be
null and void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto.

3.7 Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

3.8 Waiver. No failure on the part of either party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

3.9 Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

3.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts (including by facsimile or other electronic means), and all of
which together shall constitute one instrument.

3.12 Term and Termination. The Investors’ rights to demand the registration of
the Registrable Securities under this Agreement, as well as the Company’s
obligations under Section 2.2 hereof, shall terminate automatically once all
Registrable Securities cease to be Registrable Securities pursuant to the terms
of Section 2.9 of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

COMPANY: INVITAE CORPORATION By:  

/s/ Sean George

Name:   Sean George Title:   President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVITAE CORPORATION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby executes and delivers the Amended and Restated
Registration Rights Agreement (the “Amendment”) to which this additional
signature page is attached which, together with all counterparts thereto and
signature pages of the other parties with respect thereto, shall constitute one
and the same document in accordance with the terms of the Amendment.

 

/s/ Randal W. Scott

Randal W. Scott

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVITAE CORPORATION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby execute and deliver the Amended and Restated Registration
Rights Agreement (the “Amendment”) to which this additional signature page is
attached which, together with all counterparts thereto and signature pages of
the other parties with respect thereto, shall constitute one and the same
document in accordance with the terms of the Amendment.

 

BAKER BROTHERS LIFE SCIENCES, L.P.

By: BAKER BROS. ADVISORS LP,

management company and investment adviser to Baker Brothers Life Sciences, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner to Baker Brothers Life Sciences, L.P., and not as the
general partner

By: /s/ Scott Lessing                                                    Scott
Lessing, President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVITAE CORPORATION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby execute and deliver the Amended and Restated Registration
Rights Agreement (the “Amendment”) to which this additional signature page is
attached which, together with all counterparts thereto and signature pages of
the other parties with respect thereto, shall constitute one and the same
document in accordance with the terms of the Amendment.

 

667, L.P. (account #1)

By: BAKER BROS. ADVISORS LP,

management company and investment adviser to 667, L.P., pursuant to authority
granted to it by Baker Biotech Capital, L.P., general partner to 667, L.P., and
not as the general partner

By: /s/ Scott Lessing                                                 
      Scott Lessing, President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVITAE CORPORATION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby execute and deliver the Amended and Restated Registration
Rights Agreement (the “Amendment”) to which this additional signature page is
attached which, together with all counterparts thereto and signature pages of
the other parties with respect thereto, shall constitute one and the same
document in accordance with the terms of the Amendment.

 

667, L.P. (account #2)

By: BAKER BROS. ADVISORS LP,

management company and investment adviser to 667, L.P., pursuant to authority
granted to it by Baker Biotech Capital, L.P., general partner to 667, L.P., and
not as the general partner

By: /s/ Scott Lessing                                                 
      Scott Lessing, President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INVITAE CORPORATION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

The undersigned hereby execute and deliver the Amended and Restated Registration
Rights Agreement (the “Amendment”) to which this additional signature page is
attached which, together with all counterparts thereto and signature pages of
the other parties with respect thereto, shall constitute one and the same
document in accordance with the terms of the Amendment.

 

14159, L.P.

By: BAKER BROS. ADVISORS LP,

management company and investment adviser to 14159, L.P., pursuant to authority
granted to it by 14159 Capital, L.P., general partner to 14159, L.P., and not as
the general partner

By: /s/ Scott Lessing                                                 
      Scott Lessing, President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

The Investors

Randal W. Scott

Baker Brothers Life Sciences, L.P.

667, L.P. (account #1)

667, L.P. (account #2)

14159, L.P.